Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 06-1040

                           FREIGHTLINER LLC,

                         Plaintiff, Appellee,

                                      v.

PUERTO RICO TRUCK SALES, INC./FREIGHTLINER DE PUERTO RICO,
    d/b/a Freightliner Truck Sales and Services; UNITED
CAPITAL & LEASING OF PUERTO RICO; LUIS CARRERAS; JANE DOE;
 CONJUGAL PARTNERSHIP L. CARRERAS/DOE; JOSE TORRES; JANE
  ROE; CONJUGAL PARTNERSHIP TORRES/ROE; MANUEL CARRERAS;
      MARY DOE; CONJUGAL PARTNERSHIP M. CARRERAS/DOE,

                       Defendants, Appellants.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
        [Hon. Jay A. Garcia-Gregory, U.S. District Judge]


                                   Before

                       Howard, Circuit Judge,
           Baldock * and Stahl, Senior Circuit Judges.


    Javier López-Pérez and Ramon E. Dapena on the briefs,
for Appellants.
    Richard Graffam and Roberto Abesada-Agüet on the brief
for Appellee.



                           November 21, 2006



    *
        Of the Tenth Circuit, sitting by designation.
             BALDOCK, Senior Circuit Judge.                Defendants appeal

the district court’s denial of their motion for preliminary

injunction and several evidentiary rulings made during the

course      of    the   preliminary    injunction        hearing.            We    have

jurisdiction to review this matter pursuant to 28 U.S.C.

§ 1292.      Because the district court subsequently dismissed

Defendants’        counterclaim      due    to    discovery      violations,         we

dismiss Defendants’ interlocutory appeal as moot.

                                       I.

             Plaintiff      Freightliner          manufactures       and          sells

trucks worldwide.          In 1996, Plaintiff and Defendant Puerto

Rico Truck Sales, Inc., executed an agreement (“Agreement”)

for   the    distribution      of    Freightliner        products       in    Puerto

Rico.       Defendant      Freightliner          Truck   Sales    and    Services

(“FTSS”) later assumed Puerto Rico Truck Sales position in

the Agreement.

             On    September   10,    2004,       Plaintiff      terminated         the

Agreement with FTSS and on September 13, 2004, it filed a

complaint against Defendants for damages and collection of

monies.      Plaintiff based its termination of the Agreement on

FTSS’s      alleged     lack   of    payment       of    substantial         overdue

amounts and FTSS’s alleged illegal or wrongful shipment and

importation of 18 Freightliner trucks into Puerto Rico.                              In




                                       -2-
addition to damages, Plaintiff sought a declaratory judgment

on the validity of its termination of the Agreement.

            Defendants        counterclaimed              seeking             damages     and

alleging Plaintiff’s cancellation of the Agreement violated

their rights under Puerto Rico Law 75, P.R. Laws Ann. tit.

10, § 278 (“Law 75”), a statute prohibiting a principal from

terminating without just cause a distribution agreement with

its   dealer.        In    connection        with    their          counterclaim          and

pursuant    to     Law     75,     Defendants        filed          a    motion       for    a

temporary       restraining        order    (“TRO”)           and   a     motion      for    a

preliminary       injunction.          Defendants             requested         the     court

dissolve    Plaintiff’s           cancellation           of    the       Agreement        and

enjoin Plaintiff from entering into a distribution agreement

with another Puerto Rican distributor. The district court

denied    the    motion      for    TRO     and    referred             the    motion     for

preliminary injunction to the magistrate judge for a report

and   recommendation         (R&R).        After     a    lengthy         hearing,        the

magistrate       judge      issued    a     R&R     recommending                denial      of

Defendants’ motion for preliminary injunction, concluding

Defendants       failed      to     establish        the        prerequisites             for

preliminary injunctive relief under Law 75.

            Defendants        timely       objected           to    the        R&R.       The

district court overruled the objections and adopted the R&R.

In    a   separate        order,     the     court       dismissed             Defendants’


                                           -3-
counterclaims with prejudice due to discovery violations,

and entered a partial judgment as to those claims.                              See Fed.

R. Civ. P. 37(b)(2)(C).               Defendants sought certification to

appeal    the    district       court’s      partial       judgment      pursuant          to

Fed.     R.    Civ.    P.      54(b).            The     district       court       denied

Defendants’ request, finding the partial judgment did not

meet the criteria for immediate appealability set forth in

Spiegel v. The Trustees of Tufts College, 843 F.2d 38, 43

(1st   Cir.     1988).         Defendants         filed     a    notice       of    appeal

seeking       review   of   the      district          court’s       denial    of    their

motion for preliminary injunction and the court’s dismissal

of their counterclaims.

                                            II.

              Plaintiff argues Defendants’ appeal is moot because

the    district        court     dismissed             Defendants’       counterclaim

pursuant to Law 75.             We agree.          Defendants’ request for a

preliminary       injunction         was     specifically            grounded       in    its

counterclaim       pursuant          to    Law    75.       Because       Defendants’

counterclaim no longer exists, they would have no recourse

in the district court even if we reverse its denial of their

motion    for     preliminary             injunction.           Chaparro-Febus             v.

International         Longshoremen’s          Ass’n,      Local       1575,    983       F.2d

325,     331     n.5     (1st        Cir.     1992)       (noting        “preliminary

injunctions,       which       are    interlocutory             in    nature,       cannot


                                            -4-
survive a final order of dismissal”).                       Thus, Defendants’

appeal of the district court’s denial of their motion for

preliminary injunction is moot.                 Id.   (“Because the district

court’s denial of the preliminary injunction was merged in

the   final       judgment       dismissing        the      case,    plaintiffs’

complaints regarding the preliminary injunction are moot.”)

(citations and quotations omitted).

            In    their    reply    brief,       Defendants        maintain       this

court can entertain their interlocutory appeal because the

notice    of     appeal    seeks    review       of   the    district          court’s

partial judgment disposing of their counterclaim.                          We find

Defendants       waived    any   arguments       related      to    the    district

court’s        dismissal     of      their        counterclaim            in      this

interlocutory appeal.            “[W]e have steadfastly deemed waived

issues    raised     on    appeal    in     a    perfunctory        manner,        not

accompanied by developed argumentation.”                    Massachusetts Sch.

of Law v. ABA, 142 F.3d 26, 43 (1st Cir. 1998) (citation

omitted).      Defendants make no mention of the issue in their

opening brief and only briefly address the issue in their

reply brief without explaining how the district court erred

in dismissing their counterclaim or in denying their motion

for a Rule 54(b) certificate of appealability.




                                      -5-
                                  III.

          Based   upon    the     foregoing,   Defendants’    appeal,

Defendants’   Motion     to     Supplement   the   Record   with   New

Evidence, and Plaintiff’s Motion to Strike are DISMISSED as

moot.   We make no comment as to the remaining matters before

the district court.




                                   -6-